Case 1:18-cv-02182-JPH-TAB Document 49 Filed 09/13/19 Page 1 of 5 PageID #: 626



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 DEBORAH J. CARUSO, the CHAPTER 7    )
 TRUSTEE for ITT EDUCATIONAL         )
 SERVICES, INC., ESI SERVICE CORP. and
                                     )
 DANIEL WEBSTER COLLEGE, INC.,       )
                                     )
                 Plaintiff,          )
      v.                             )                Case No. 1:18-cv-02182-JPH-TAB
                                     )
 KEVIN MODANY, JOHN E. DEAN, C. DAVID)                transferred from
 BROWN II, JOANNA T. LAU, THOMAS I.  )
 MORGAN, JOHN VINCENT WEBER, JOHN F.)                 Bankruptcy Adversary Proceeding
 COZZI, SAMUEL L. ODLE, and JERRY M. )                No. 18-50100
 COHEN,                              )
                                     )
                 Defendants.         )


    TRUSTEE’S STATEMENT OF CLAIMS SHE INTENDS TO PROVE AT TRIAL

        Plaintiff Deborah J. Caruso, Chapter 7 Trustee (the “Trustee”) for ITT

 Educational Services, Inc., ESI Service Corp. and Daniel Webster College, Inc.

 (collectively, “ITT”), by and through her undersigned attorneys and under IV(B) of the

 Case Management Plan (Dkt. 32), submit the following statement of claims she intends

 to prove at trial. The Trustee intends to prove at trial each of the claims identified in her

 Complaint (Bankr. Dkt. 1), including (1) Defendants’ breach of fiduciary duty of loyalty,

 care and good faith; and (2) equitable subordination of Defendant Kevin Modany’s

 (“Modany”) creditor claims under 11 U.S.C. §§ 510(c), and 105(a). As discovery is in its

 early stages and the parties are awaiting ruling on Defendants’ pending motions to
Case 1:18-cv-02182-JPH-TAB Document 49 Filed 09/13/19 Page 2 of 5 PageID #: 627



 dismiss, the Trustee reserves her right to amend, supplement, or revise this statement to

 account for newly-discovered facts or any amendment of the Trustee’s Complaint.

          I.    Breach of Fiduciary Duties of Loyalty, Care and Good Faith

        Defendants, as officers and directors of ITT, each owed ITT and its stakeholders

 fiduciary duties of loyalty, care, and good faith. These fiduciary duties required

 Defendants, among other things, to fully inform themselves before making business

 decisions and to act in the best interests of ITT and its stakeholders. The Trustee intends

 to prove that Defendants breached their fiduciary duties by:

            •   abdicating crucial decision-making authority to ITT’s former Chief

                Executive Officer, Kevin Modany, to negotiate with the Department of

                Education (“ED”), the Accrediting Council for Independent Colleges and

                Schools (“ACICS”), and potential transaction partners despite knowing

                that Modany was conflicted and could not be trusted to place ITT’s

                interests above his own personal interests given, among other things, his

                desire to retain control of ITT and obvious incentive to maintain the

                benefits of his substantial compensation package;

           •    retaining Modany against ITT’s best interests and the wishes of ED,

                ACICS, regulators, state attorneys general, and potential transaction

                partners;

           •    chronically failing to exercise reasonable oversight over Modany and

                other management throughout the Crisis Period;



                                              2
Case 1:18-cv-02182-JPH-TAB Document 49 Filed 09/13/19 Page 3 of 5 PageID #: 628



            •   failing to independently investigate ITT’s financial condition and ability to

                continue operations and ignoring evidence of ITT’s insolvency;

            •   failing to investigate or secure an orderly merger, sale, or other transaction

                to maximize ITT’s value for its constituents, including a transaction that

                might not be in Modany’s personal interest (e.g., a transaction involving

                his termination, a reduction in his compensation, and/or settlement of

                pending claims against ITT in a manner adverse to him); and

           •    failing to investigate or secure an orderly wind down of ITT’s operations

                either inside or outside of bankruptcy that would have maximized the

                value of ITT’s remaining assets for its shareholders and minimized

                potential claims against ITT, including ensuring that ITT had in place a

                program for the teach-out of its current student body, complying with all

                applicable rules and regulations regarding the disposition of student

                records, and complying with all applicable employment laws.

         II.    Equitable Subordination of Kevin Modany’s Creditor Claims Under 11
                U.S.C. §§ 510(c) and 105(a)

        The Trustee also intends to prove that Modany’s unsecured creditor claims

 under 11 U.S.C. §§ 510(c), and 105(a) should be equitably subordinated. On November

 16, 2016, Modany, an insider of ITT, filed a proof of claim asserting an unsecured

 creditor claim in ITT’s liquidation seeking $5,008,199.00, or alternatively, not less than

 $3,360,199.00 under his severance plan. Modany amended this claim on January 30,

 2017 to, among other things, seek indemnification or any other rights Modany is


                                               3
Case 1:18-cv-02182-JPH-TAB Document 49 Filed 09/13/19 Page 4 of 5 PageID #: 629



 entitled to under ITT’s by-laws. (See Claim Nos. 846 & 2452 at Bankr. Dkt. 1, Ex. D).

 Under Section 510(c) of the Bankruptcy Code a court can “under principles of equitable

 subordination, subordinate for purposes of distribution all or part of an allowed claim

 to all or part of another allowed claim or all or part of an allowed interest to all or part

 of another allowed interest.” In re Arvinyl Metal Finishing Group, LLC, 2009 Bankr. LEXIS

 3618, *7 (Bankr. S.D. Ind. Oct. 29, 2009).

        Equitable subordination is appropriate when: (1) the creditor engaged in some

 type of inequitable conduct; (2) the misconduct resulted in injury to other creditors or

 conferred an unfair advantage on the creditor; and (3) equitable subordination is not

 inconsistent with the Bankruptcy Code. In re Kreisler, 546 F.3d 863, 866 (7th Cir. 2008)

 (citing Benjamin v. Diamond (In re Mobile Steel Co.), 563 F.2d 692, 700 (5th Cir. 1977); In re

 Arvinyl Metal Finishing Group, LLC, 2009 Bankr. at *8. Here, the Trustee intends to prove

 that Modany’s breaches of fiduciary duty constitute inequitable conduct that conferred

 an unfair advantage on Modany and that subordination of Modany’s claims is not

 inconsistent with the Bankruptcy Code. The Trustee further intends to prove that the

 control Modany exercised over the debtor makes equitable subordination particularly

 appropriate. See In re Cilek, 115 B.R. 974, 999 (Bankr. W.D. Wisc. 1990) (courts have

 applied the doctrine of equitable subordination when the creditor controls the debtor’s

 affairs); In re Aida’s Paradise, LLC, 485 B.R. 806, 813 (Bankr. M.D. Fl. 2013) (“A creditor

 who exerts so much control over the decision-making processes of a debtor such that it

 dominates the free will of the debtor may be held accountable as a fiduciary.”).



                                                4
Case 1:18-cv-02182-JPH-TAB Document 49 Filed 09/13/19 Page 5 of 5 PageID #: 630



 Dated: September 13, 2019             By: /s/ Ronald J. Schutz____________
                                       Ronald J. Schutz
                                       Carly A. Kessler
                                       ROBINS KAPLAN LLP
                                       399 Park Avenue, Suite 3600
                                       New York NY 10022
                                       Phone: (212) 980-7400
                                       Fax: (212) 980-7499

                                       John C. Hoard
                                       RUBIN & LEVIN, P.C.
                                       135 N. Pennsylvania St., Suite 1400
                                       Indianapolis, IN 46204
                                       Phone: (317) 634-0300
                                       Fax: (317) 263-9411

                                       Michael A. Collyard
                                       Richard B. Allyn
                                       Thomas F. Berndt
                                       ROBINS KAPLAN LLP
                                       800 LaSalle Ave., Suite 2800
                                       Minneapolis, MN 55402
                                       Phone: (612) 349-8500
                                       Fax: (612) 339-4181

                                       Counsel for the Trustee




                                       5
